      Case 3:19-cv-06851-SK Document 1-1 Filed 10/21/19 Page 1 of 7



                       EXHIBIT A- DAVID OLENICK


PLAINTIFF’S SUBJECT ARTWORKS        DEFENDANT’S INFRINGING PRODUCT
Case 3:19-cv-06851-SK Document 1-1 Filed 10/21/19 Page 2 of 7
Case 3:19-cv-06851-SK Document 1-1 Filed 10/21/19 Page 3 of 7
Case 3:19-cv-06851-SK Document 1-1 Filed 10/21/19 Page 4 of 7




                                       Infringing Screenshot/Link
                                 No Longer Available. See Complaint ¶13
Case 3:19-cv-06851-SK Document 1-1 Filed 10/21/19 Page 5 of 7
Case 3:19-cv-06851-SK Document 1-1 Filed 10/21/19 Page 6 of 7
Case 3:19-cv-06851-SK Document 1-1 Filed 10/21/19 Page 7 of 7
